20-01187-jlg Doc 1-64 Filed 06/20/20
       Case 1:19-cv-09319-AKH          Entered
                                Document       06/20/20
                                           12 Filed     20:19:48
                                                    11/07/19  Page Doc
                                                                   1 of 12
                                                                        2 Motion
                                   Pg 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 In the Matter of the Application of ORLY
 GENGER to Remove Dalia Genger as Trustee of
 the Orly Genger 1993 Trust Established on                    Case No. 19-cv-9319 (AKH)
 Dec.13, 1993 by Arie Genger, grantor.
 ________________________________________
 Orly Genger, beneficiary of The Orly Genger
 1993 Trust,                                                  N.Y. Cty. Surrogate’s Court File
                                                              No.: 2008-0017
         Petitioner,
                 - against -
 Dalia Genger, as trustee of The Orly Genger 1993
 Trust, and The Sagi Genger 1993 Trust,
         Respondents.


                               NOTICE OF MOTION TO REMAND

        PLEASE TAKE NOTICE that Michael Oldner, in his capacity as the trustee of The

Orly Genger 1993 Trust, by and through his counsel, will move this Court, the U.S. District

Court for the Southern District of New York, at the Daniel Patrick Moynihan United States

Courthouse, 500 Pearl Street, New York, NY 10007, at a time and date to be determined by the

Court, for an Order remanding these proceedings back to the New York Surrogate’s Court.

        The Trustee’s motion is based on the following grounds: (1) the mootness doctrine, i.e., a

lack of standing by the former Chapter 7 Trustee Ron Satija to maintain this action; (2)

mandatory abstention principles, pursuant to 28 U.S.C. § 1334(c)(2); and (3) discretionary

abstention principles, pursuant to 28 U.S.C. § 1334(c)(1).

        This motion will be further based on this Notice, the Orly Genger 1993 Trust Trustee’s

accompanying Memorandum of Law, the supporting Declaration of Christopher K. Leung, the

papers and briefs submitted in this action to date, including the related case Genger v. Genger et al.,




                                                                                                          1
20-01187-jlg Doc 1-64 Filed 06/20/20
       Case 1:19-cv-09319-AKH          Entered
                                Document       06/20/20
                                           12 Filed     20:19:48
                                                    11/07/19  Page Doc
                                                                   2 of 12
                                                                        2 Motion
                                   Pg 2 of 2



Case No. 1:19-cv-09365 (S.D.N.Y.) (AKH), and such other oral and documentary evidence that

may later be submitted to this Court.



 Dated:   November 7, 2019                      POLLOCK COHEN LLP
          New York, NY
                                                By: /s/ Adam Pollock
                                                   Adam L. Pollock
                                                   Christopher K. Leung
                                                60 Broad St., 24th Floor
                                                New York, NY 10004
                                                Chris@PollockCohen.com
                                                Adam@PollockCohen.com
                                                Phone: (212) 337-5361

                                                Attorneys for Michael Oldner, Trustee of
                                                the Orly Genger 1993 Trust

To (via ECF):

       Michael P. Bowen
       Kasowitz, Benson, Torres LLP
       1633 Broadway
       New York, NY 10019
       Counsel for Orly Genger, beneficiary of the Orly Genger 1993 Trust

To (via email and US Mail):

       Judith Bachman, Esq.
       The Bachman Law Firm
       365 S. Main Street, 2nd Floor
       New City, NY 10956
       Counsel for Dalia Genger

       John Dellaportas, Esq.
       Emmet, Marvin & Martin LLP
       120 Broadway, 32nd Floor
       New York, NY 10271
       Counsel for the Sagi Genger 1993 Trust

       Steven Riker, Esq.
       Law Office of Steven Riker
       One Grand Central Place, 46th Floor
       New York, NY 10165
       Guardian Ad Litem


                                                   -2-
                                                                                             2
